Citation Nr: 1028644	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran was afforded a Travel Board hearing in August 2007.  
A transcript of the testimony offered at this hearing has been 
associated with the record.  

This matter was last before the Board in February 2008 when it 
was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When this matter was last before the Board, it was remanded to 
attempt verification of the Veteran's claimed stressors and 
afford him a VA examination, dependent upon prior verification of 
his claimed stressors.  The AMC/RO was apparently able to verify 
at least one stressor and the Veteran was therefore scheduled for 
a VA examination on May 27, 2009; however, the Veteran did not 
receive notice of the scheduling of this examination after this 
date.  See May 28, 2009, date-stamped envelope provided by the 
Veteran. 

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Because the Veteran was not notified in advance of the scheduling 
of his VA examination, the issue of entitlement to service 
connection for PTSD must once again be remanded.  The Veteran 
must be given adequate prior notice of the scheduling of his 
examination in order to ensure compliance with the Board's 
directive.  Id.

Furthermore, effective July 12, 2010, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. 
§ 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) 
as paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  [Emphasis added.]

75 Fed. Reg. 39845 (July 13, 2010); see also 75 Fed. Reg. 41092 
(July 15, 2010).

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Therefore, in readjudicating the matter on 
appeal, the agency of original jurisdiction should consider the 
applicability of the new regulations. 

Also, when this matter was last before the Board, the AMC/RO was 
advised to undertake development of the Veteran's claimed 
stressors.  Of record is a Personnel Information Exchange System 
(PIES) request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) dated in October 2008, pertaining to two 
alleged stressors.  Later that month the JSRRC responded to the 
PIES request; however, a review of the claims file shows that the 
entire JSRRC response has not been associated with the claims 
file.   The response notes "Page 1 of 2," but no second page 
thereof appears in the claims file.  See Defense Personnel 
Records Image Retrieval System (DPRIS) response.  Upon remand, 
the AMC/RO is advised to associate the entire DPRIS response with 
the claims file.  38 C.F.R. § 3.159(c)(2).  If the entire 
response is unavailable, the AMR/RO should resubmit the JSRRC 
request.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the entire October 2008 DPRIS 
response pertaining to the Veteran's claimed 
stressors with the claims file.  If any such 
records are unavailable the AMC/RO is advised 
to once again attempt verification of the 
stressors noted in the October 2008 PIES 
request.  

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination to obtain a medical 
opinion indicating whether it is at least as 
likely as not (a 50 percent or greater 
probability) that he has PTSD due to his 
claimed stressor(s).  If PTSD is diagnosed, 
the examiner must specify what specific 
stressor was the basis of the diagnosis.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.  The Veteran's claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


